DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7, 10-13, 16-19, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 7 and 10-12 are directed to a system, claims 13 and 16-18 are directed to a method, and claims 19 and 22-24 is directed to a non-transitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) investment management that eliminates double-charging fee. Specifically, the claims recite “storing… account information for one or more accounts having a portfolio of one or more funds subject to advisory fees, the advisory fees associated with an advisor; retrieving… management fee information of one or more funds subject to management fees, the management fees associated with a manager, wherein the manager associated with the one or more funds subject to management fees identified by one or more tickers is the same as, or an affiliate of, the advisor associated with the one or more funds subject to advisory fees; receiving… the one or more funds subject to advisory fees by the one or more tickers; 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of a computer and a non-transitory, computer-readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, storing, in one or more databases, account information for one or more accounts having a portfolio of one or more funds subject to advisory fees, the advisory fees associated with an advisor; retrieving, by a computer, management fee information of one or more funds subject to management fees, the management fees associated with a manager, wherein the manager associated with the one or more funds subject to management fees identified by one or more tickers is the same as, or an affiliate of, the 
The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system claims 7 and 10-12 and the non-transitory computer-readable medium claims 19 and 22-24 that are used to perform the method claims 13 and 16-18 which only involves the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims involve investment management that eliminates double-charging fee including storing, in one or more databases, account information for one or more accounts having a portfolio of one or more funds subject to advisory fees, the advisory fees associated with an advisor; retrieving, by a computer, management fee information of one or more funds subject to management fees, the management fees associated with a manager, wherein the manager associated with the one or more funds subject to management fees identified by one or more tickers is the same as, or an affiliate of, the advisor associated with the one or more funds subject to advisory fees; receiving, by the computer, the one or more funds subject to advisory fees by the one or more tickers; receiving, by the computer, the one or more funds subject to management fees by the one or more tickers, wherein the one or more tickers of the one or more funds subject to advisory fees is the same as the one or more tickers of the one or more funds subject to management fees; and crediting, by the computer, a total rebate to the one or more accounts, wherein the total rebate comprises a refund of account-level advisory fees charged to the portfolio of the one or more funds subject to the management fees. This only uses the processor or computer system to automate or implement the abstract idea of investment management that eliminates double-charging fee. Dependent 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of investment management that eliminates double-charging fee including storing, in one or more databases, account information for one or more accounts having a portfolio of one or more funds subject to advisory fees, the advisory fees associated with an advisor; retrieving, by a computer, management fee information of one or more funds subject to management fees, the management fees associated with a manager, wherein the manager associated with the one or more funds subject to management fees identified by one or more tickers is the same as, or an affiliate of, the advisor associated with the one or more funds subject to advisory fees; receiving, by the computer, the one or more funds subject to advisory fees by the one or more tickers; receiving, by the computer, the one or more funds subject to management fees by the one or more tickers, wherein the one or more tickers of the one or more funds subject to advisory fees is the same as the one or more tickers of the one or more funds subject to management fees; and crediting, by the computer, a total rebate to the one or more accounts, wherein the total rebate comprises a refund of account-level advisory fees charged to 
The use of a processor as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Response to Arguments 
Applicant filed amendment on 03/15/2021. Claims 7, 10-11, 13, 16-17, 19, and 22-23 are amended. Claims 7, 10-13, 16-19, and 22-24 are pending. Claims 7, 10-13, 16-19, and 22-24 are 

Claim objections 
Claims’ objections for informalities due to amended claims are withdrawn.

Rejections under 35 U.S.C. § 112 (b)
	Rejections of claims 7, 13, and 19 due to amended claims are withdrawn.

Rejections under 35 U.S.C. § 101
Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 7, 13, and 19 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Step 2A, Prong One:
Applicant argues that the claimed invention “a scalable investment management system that eliminates fee double-charging” is not directed to business relations but it is an improvement to the current systems that charge and transact investments. However, the manager associated with the funds that credits the portfolio with total rebate that was calculated based on management and advisory fees has the business relation with the investor that holds the portfolio in the (mutual, investment) funds. This business relation included into commercial interactions grouped by certain methods of organizing human activity. Therefore, the claims recite an abstract idea.
Step 2A, Prong Two:

Step 2B:
Applicant argues that the claims are patent eligible because it provides a significant advantage in eliminating double-fee charging of advisory and management fees for investment accounts and without the use of the Applicant’s invention, computers would run a slow and inefficient process to search and refund double-charged fees. However as a whole, the combination of elements recited in the claimed invention simply recite the concept of investment management that eliminates double-charging fee such as storing data, retrieving information, receiving data steps are well-understood, routine, conventional activities. Simply well-understood, routine, conventional activities cannot provide an inventive concept.  
The claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698